1

2

3
                              UNITED STATES DISTRICT COURT
4
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
5
                                        EASTERN DIVISION
6

7
     CARMEN THERESA MENDOZA, )                            CASE NO.: 5:18-cv-00637-VEB
8                                    )
                       Plaintiff,    )                    ORDER AWARDING
9                                    )                    EAJA FEES
                 v.                  )
10
                                     )
     ANDREW SAUL 1, Commissioner of )
11
     Social Security Administration, )
                                     )
12
                       Defendant.    )
                                     )
13
     _______________________________)

14          Based upon the parties’ Stipulation for Award and Payment of Equal Access
15   to Justice Act (EAJA) Fees (“Stipulation”),
16          IT IS ORDERED that Plaintiff shall be awarded attorneys’ fees under the
17   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND NINE
18   HUNDRED NINETY-THREE DOLLARS and 71/cents ($2,993.71), as authorized
19   by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the Stipulation.
20

21
     Dated: September 10, 2019             /s/Victor E. Bianchini
22                                         VICTOR E. BIANCHINI
                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26   1
       Andrew Saul is now the Commissioner of the Social Security Administration. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be substituted for Acting
27   Commissioner Nancy A. Berryhill as the defendant in this suit. No further action needs to be
     taken to continue this suit by reason of the last sentence of section 205(g) of the Social Security
28   Act, 42 U.S.C. § 405(g).
